 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD,inhis hourly rate;that"there were times when the machine wasn't operating some-times pretty near a week";that whenever the Respondent Company had a job he was"just about"the first employee hired;that he did not work for the Respondent Com-pany between July and December 1963; and that Hood told him that the Respondent'Company did not have a job during this period of time.Hood,refreshing his recollection from the records of the Respondent Company,testified that Girard's employment on the A.I.C. job in Springfield was terminatedon April. 25 for the reason that a hoisting engineer no longer was needed on the job;that no hoisting engineer was employed on that job thereafter;that on April 25 theRespondent Company also was working on a job at Amherst,Massachusetts; thatno hoisting engineer was employed on the Amherst job until Hawkins was reinstated,onMay 20;thatHawkins first was hired by the Respondent Company duringNovember 1961 and worked continuously thereafter until he was laid off inAugust 1963;that at that time the Respondent Company did not have"work foranybody"; that the Respondent Company had a job in Manchester, Connecticut,which started on September 7, 1963, and lasted "five to six weeks";and that Hawkinswas not employed on the Manchester job.Hood also testified that during 1963(before theA.I.C. jobstarting in December)Hawkins worked"maybe five or sixweeks...as a hoisting engineer in Storrs"but was paid as a laborer.From the above testimony I find that for reasons unconnected with the dis-criminatory discharge the Respondent Company would not have employed Hawkinsfor the period from April 25 to May 20.Accordingly,I find that Hawkins' backpayperiod runs from January 7 to April 25, 1964;that his net backpay for the firstquarter,1964, is $1,804.96; that his net backpay for the second quarter,1964, is$99.17;and that his total net backpay is $1,904.13.RECOMMENDED ORDEROn thebasis of the foregoing and the entire record in this case, it is recommendedthat the Boardorder the Respondents to jointly andseverallymake whole Sherman M.Hawkinsby paymentto him of thesum of $1,904.13, asbackpay forthe periodfrom January7 to April 25, 1964,plus interestaccrued to the dateof paymentpursuant to the Board'sOrder,minus the tax withholding requiredby Federaland State laws.Lone Star School Book DepositoryandRetail,Wholesale andDepartment Store Union,AFL-CIO.CaseNo. 16-CA-2385.April 18, 1966DECISION AND ORDEROn November 12, 1965, Trial Examiner William F. Scharnikowissued his Decision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].,The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed.The Board has considered the Trial158 NLRB No. 22. LONE STAR SCHOOL BOOK DEPOSITORY73Examiner's Decision, the exceptions, and the entire record in this case,and hereby adopts the findings,' conclusions, and recommendations ofthe Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderdismissingthe complaint.]MEMBER JENKINS, dissenting :-I disagree with my colleagues' decision to dismiss this complaint asin my view Arthur Phillips, discharged by Respondent because he hadattended a union meeting, was not a supervisor but an employeeentitled to the full protection of the Act.The material facts arethese:In April 1965, Phillips, an order-puller at Respondent's main ware-house on Harry Hines Boulevard, was assigned by Warehouse Man-ager England to work at Respondent's Browder Street warehousesome 8 or 10 miles from the Hines operation. It appears that Respond-ent opened and operated its Browder warehouse only during thesummer months and, presumably, Phillips would have returned tohis order-puller job at the end of the season.At the time of his assign-ment, Phillips was told by England he would be "in charge" of theBrowder operation. It may be observed here that at the time of histransfer to Browder, where he was to be "in charge," Phillips wasbeing paid at the rate of $1.25 an hour. Two other employees trans-ferred earlier to Browder, who supposedly would be working underPhillips, each of whom earned $1.30 an hour. In any event, the workat Browder appears to have been very routine and mostly manual.In the main, this consisted of unloading cartons of books from trucks,stacking them in the warehouse, packing books, filling individualcustomer orders which were sent over by England's messenger byremoving cartons from the stacks, addressing and loading the cartonson trucks, checking deliveries and orders, and taking inventory. Being"in charge" of this operation, for Phillips, meant that Phillips openedup and locked the warehouse each day-he was entrusted with a keyand assigned, when necessary, other employees to the above-describedwork.Phillips also "trained" new employees assigned to the Browderwarehouse for the summer, but it appears that this training consistedof little more than showing an employee where and how to stackcartons.2The Trial Examiner found that Phillips was one of four employees assigned to workat the Browder Street warehouse on or about April 1, 1965. The record reveals, how-ever,that Phillips was advised of the transfer about April 1, but he was not actuallytransferred until mid-April.The Trial Examiner also found that the wage rates of Scheff and Brooker did notappear in the record.However,both parties stipulated that the two employees were paidat the rate of$1.25 per hour. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDNone of the above-described functions warrants a holding thatPhillips was the supervisor, as the Act defines such, over the Browderoperation.Certainly, neither the "training" of new hires nor theassignmentof the repetitive, routine tasks-which he, too, performed-to others should be consideredas amountingto responsible directionby him requiring the exercise of independent judgment.Moreover,the record establishes that Phillips possessed none of the clear indiciaof supervisory status.Thus, Phillips never hired an employee, dis-charged one, gave an employee time off,2 transferred, suspended, laidoff, recalled, promoted, rewarded, or disciplined an employee, or everrecommended such action.Far from showing that Phillips was infact "in charge" of the Browder operation, the record establishes thatPhillips at best was only a conduit for the instructions and directionsof England who conducted the operation from his base at Hines.Thus, the record discloses that England, although seldom physicallypresent at Browder, kept in both close and constant contact by tele-phone and messenger.For example, England kept track of theemployees' starting and quitting times by calling Phillips or havingPhillips call him.He would phone Phillips to tell him when truckswere coming and would require Phillips to call him when they arrivedand when they left. Frequently, England would call while the truckswere being unloaded to check on the progress of the employees. Inthe case of book orders to be filled, England would call and givePhillips the number being sent over by England by messenger. If alarge order was being filled, England frequently would phone andask for an inventory of the cartons on hand and the number that hadbeen sent out.Whenever the Browder employees finished a particularjob, Phillips was required to phone England for new instructions. Ifany disciplinary problem was to arise, Phillips was not to handle itbut was instructed to phone England who would take whatever actionhe deemed appropriate.The record discloses that one employee,Melvin Williams, was discharged during Phillips' tenure at Browder,but this discharge was handled solely by England and without anyconsultation with Phillips.In all the circumstances, including both the lack of any real super-visory authority vested in Phillips and the close control kept by Eng-land over all the details of the Browder operation, I would find thatPhillips was not a supervisor within the meaning of the Act.Accord-2 Although England claimed that he had told Phillips that he might grant a man timeoff if the workload permitted,it is to be noted that on an occasion when England foundthe employees not working he berated them even though they had completed their workassignment and were awaiting further instructions from England.IfPhillips had infact been given the authority to allow time off when the work schedule permitted, it isdifficult to understand England's reaction.It is also to be noted that Phillips deniedhaving been told by England he had the authority as claimed by England-a conflict notresolved by the Trial Examiner. LONE STAR SCHOOL BOOK DEPOSITORY75ingly, I would find that his discharge for attending a union meetingviolated Section 8(a) (3), and would issue an appropriate remedialorder.TRIAL EXAMINER'S DECISION AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint alleges, but the answer of the Respondent denies,that the Respond-ent, Lone Star School Book Depository,has engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and(3) and 2(6) and (7) ofthe National Labor Relations Act, as amended,29 U.S.C. sec. 151,et seq.,hereincalled theAct, byinstructing an employee not to engage in union activities, bypromising an employee economic benefits if he refrained,by interrogating an,employee concerning his union activities,and by discharging employee Arthur L.Phillips on or about June 25, 1965, because he joined or assisted Retail,Wholesaleand Department Store Union,AFL-CIO,herein called the Union.Pursuant to notice,a hearing was held in Dallas, Texas, on October 4, 1965,before Trial Examiner William F. Scharnikow.The General Counsel and theRespondent appeared by counsel and the Union by its representative and wereafforded full opportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues.Since the close of the hearing, Ihave received and considered briefs submitted by the General Counsel and counselfor the Respondent.Upon the entire record in the case,and from my observation of the witnesses,J make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a Texas corporation,isengaged at its place of business in Dallas,Texas, in the"storage, handling, shipping,warehousing,and transferring of schoolbooks...."The complaint alleges, and the Respondent in its answer admits, thatthe Respondent's operations constitute"a link in the chain of interstate commerce";and that during the year preceding the issuance of the complaint,the Respondent"performed services valued in excess of $50,000 for enterprises located outside theState of Texas." In accordance with the further allegation of the complaint andthe Respondent'sadmission in its answer,I find that the Respondent is engaged incommerce within the meaning of the Act.Accordingly,I conclude that it willeffectuate the policies of the Act to entertain jurisdiction of this case.IT.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union,AFL-CIO,is a labor organizationwithin the meaning ofthe Act.M. THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent stocks and then fills orders from the State of Texas for grade-school,high school, and some college textbooks.It regularly maintains its main ware-house and office on Harry Hines Boulevard in Dallas. But each year, from aboutApril 1though the summer months, it also opens and operates an additt.onal Dallaswarehouse on Browder Street about 8 or 10 miles away, to enable it tofill the heavyorders which begin on or about June1 forbooks for the coming school year. Four,or five men, including at least several men from its regular Hines warehouse staffand perhaps one or more summer employees,are ordinarily assigned by theRespondent to the Browder operation.On orabout April 1, 1965,Robert England,the Respondent'swarehouse manager,assigned four regular employees from the main warehouse to open and work at theBrowder warehouse during the rush season.One of them wasArthur LeonPhillipswho had startedto workfor the Respondenton May15, 1964.The present casearises out of the Respondent's discharge of Phillips on June 25, 1965, because, con-trary toinstructions given to him as a"supervisor"by Manager England on June 18,Phillips had attended an organizational meetingheld bythe Union for the Respond-ent's employees on June21.Thereisno dispute as to the material facts includingthe essential substance of conversations between Manager England and Phillips on 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDor before June 25, when England discharged Phillips.The issue is simply whetherPhillipswas a supervisoror anemployee withinthe meaningof Section 2(11) ofthe Act.At the time the Browder warehouseassignmentswere made in April 1965, therewas no union activityamongthe Respondent's employees.But on June 1, Phillipssigneda union card and asked three other employeesto signcards.And on June 7he attended the first of twounion meetings.Thereafter, the Union filed a representation petition with the Board and theRespondent's attorney gave Manager England instructions as to how he and othersupervisors should conduct themselves. In brief, the attorney told England he wasnot to discuss with the employees "the pros and cons" of their possible representationby the Union but that he was merely to give them "the best information" he had;that he was not to go to union meetings or appear in their vicinity; and that he wasnot to make any threats or promises to employees. The attorney also asked Englandwhether there were any other supervisors and England mentioned Phillips.Theattorney told England he was to give Phillips the same instructions he had justreceived.It does not appear that Manager England knew that Phillips had signed a unioncard, had solicitedunioncard signatures from other employees, or had attendedthe June 7 union meeting.But on June 18, inaccordance with the attorney's instruc-tions,he spoke with Phillips about how the latter should conduct himself. In thisconversation with Phillips, England referred to talk he had heard among the menabout the Union, and said that where he had once worked the men "had tried toget the Teamsters" which he knew was a good union, but that he knew nothing aboutthe Union in the present case.England further told Phillips that he had never firedanyone because he wanteda unionand "would not do so now." His instructions toPhillips,which he said were received from the Respondent's attorney, were thatPhillips was not to question employees or threaten or promise them anything; thatif employeesasked him any questions he could not answer, he should refer them toEngland; and that Phillips should not attenda union meetingbecause Phillips wasa supervisor and "could get the Company in trouble."At some point in this con-versation,England asked whether Phillips had noticed from his paycheck that hehad receiveda raise.As a matter of fact, Phillips had not receiveda raise.But, ashe admitted in his testimony, such araisehad been promised to him at the time hehad been transferred to the Browder warehouse and thus before any of the unionactivity had started.In spite of his instructions from England on June 18, Phillips attendeda meetingheld by the Union 3 days later on June 21 because, as he testified, the Union's repre-sentatives told him he wasnota supervisor.On June 25, Warehouse Manager England asked Phillips to come to GeneralManager Nancy Crow's office at the Hines warehouse.In the ensuingconversa-tion, England told Phillips he had heard Phillips had gone toa union meeting andPhillips admitted it.England reminded Phillips he had been told "not to go tounion meetings,that you would get the Company in trouble" because he was asupervisor.Thereupon, England asked Crow what she thought should be done andshe replied, "We have no other choice but discharge him."From the foregoing undisputed facts, it appears, as I have already noted, that theultimate issue in this case is whether, as the Respondent contends, Phillips was asupervisor whose improper and forbidden participation in the organizational activitiesof the employees was inconsistent with the neutral position required of the Respond-ent by the Act, or whether, as the General Counsel and the Union contend, he wasan employee whose right to participate in these activities was guaranteed and pro-tected by the Act.For the most part, the facts bearing upon this issue are alsoundisputed.The only real dispute is what inference and conclusion should bedrawn from these facts.The Browder warehouse was 8 or 10 miles from the main Hines warehouse whereEngland, the Respondent's warehouse manager, had his office and apparently spentmost of his day.During the seasonal operation of the Browder warehouse onlyfour or five men worked there. But they received and unloaded from 1,000 to 2,000cartons of books a day from the tiucks of common motor carriers; stacked thecartons in the warehouse; upon individual customer orders sent to them by mes-sengerfrom Manager England at the Hines warehouse; "pulled the orders" (i.e.removed the number of cartons of the particular books required by each order fromtheirwarehouse stacks to the loading dock); and each day addressed, loaded, andshipped from 600 to 3,000 cartons, again via common motor carrier trucks uponthe drivers' receipts.England's contact with the Browder warehouse crew wasminimal,and apparently for the most part by telephone and his messenger's LONE STAR SCHOOL BOOK DEPOSITORY77delivery and return of shipping papers, orders, and receipts.The Browder ware-house crew never appeared at the main warehouse. Their daily starting and quittingtimes, andtheir times of starting and completing each of their tasks (i.e., the unload-ing of trucks on deliveries, their "pulling" of orders, and their loading of shipments)were all reported by telephone to England at the main warehouse by one of the menat Browder.The man whom Manager England selected to do this, and who didin fact perform these functions from April 1 until his discharge on June 25, 1965,was Phillips.Phillips also had a key with which he opened the warehouse in themorning and locked it at the end of the working day.It isclear both from Phillips' and England's testimony, that when England assignedPhillips and the three other men to the Browder warehouse on April 1, he toldPhillips and the other men that Phillips was in charge at the Browder warehouse andthat England was depending on Phillips to oversee the work to be done by the menthere.For, according to Phillips, England then told him not only that, after con-sidering another employee named Armstrong, he had chosen Phillips as a goodemployee qualified to work at Browder, but also that Phillips was also to be "incharge" of the Browder operation; that if any of the other men did not performtheir work, Phillips was to tell England and England would either discharge the menor bring them back to the Hines warehouse where he could watch their work; thatPhillips was to train new employees; that Phillips was also to tell England whensomeonewas late for work; and that Phillips was to be responsible for avoidingmistakes and if he did a good job he would get a raise.According to England'stestimony, too, he told Phillips he was to be in full charge of the Browder crewand operation; that he would be accountable for the stock there and its shipment;that he would look to Phillips "for production"; that he might let a man have timeto go downtown on personal business if the workload permitted; that Phillips wasin charge of the men and if a man "wasn't working for him properly," he was toreport the man to England who would either bring the man back to the Hineswarehouse or discharge him; and that when Phillips showed results, England would"see ... if we couldn't give him some more money."To offset this uncontradicted, clear evidence in both Phillips' and England's testi-mony as to the authority and apparent supervisory status conferred by England onPhillips, the General Counsel and the Union rely on the fact that Phillips' pay ratewas less than that of two of the men originally assigned with them to the Brownercrew; and also, on Phillips' testimony that he did 'all the manual work performed byother members of the crew and did not actually exercise any authority over the others.It is true that Phillips' hourly rate of $1.25 was never increased and that it wasless than the $1.30 paid to John Daniels and Joe Newsom, two of the three originalmembers of his crew.But, asEngland and Phillips both testified, Phillips was toldfrom the beginning of his Browder assignment that he would receive a raise and Iam convinced by England's testimony'that it was purely an oversight that the raisewas not put into effect.Moreover, as England testified, he first assigned the higherpaid and apparently experienced Daniels and Newsom to the Browder job to getunder way and later substituted Michael Scheff and Robert Ray Brooker, twotemporary summer employees whose wage rates do not appear in the record.Therefore, the-mere fact that, on the original 1965 assignment to the Browder ware-house, two of the crewmembers had higher pay rates than Phillips does not, in myopinion, blunt the effect of both Phillips' and England's testimony that Phillips wasactually in charge of the crew and possessed the authority already described.It also appears to be true from Phillips' uncontradicted testimony, that, for theshorttimehe was at the Browder warehouse in April, May, and June, 1965, heworked along with the rest of the crew. But, despite the stress placed by the GeneralCounsel and the Union on Phillips'manualwork, this was only part of his job. Inaddition, as the Respondent's only representative on the,job, Phillips reported toEngland the daily starting and quitting times of the men, and the time they spentoil each job; and he also checked and receipted for; the cartons delivered to the ware-house, told the warehouse crew where they were to be stacked, and, when orderswere "pulled,"' he' checked the cartons "pulled" by each man" against -the ordersselecting and using fora double check the same men who he had decided "could countthe best." -Furthermore, , although Phillips apparently sought to create a contraryimpressionat the hearing, it appears, even from his testimony, 'that, he didin' factexercisehis authority to assign men to various tasks although, he may 'have done sounobtrusively, and that the men recognized his authority.For, in the only pertinentpassage in his 'testimony concerning his crew's unloading the incoming trucks' andin stacking the, cartons of books in the warehouse, he testified that "most of thefellows, you know, would think that working on the inside of the truck would beeasy and, well, they would . . . ask ine which one should .' .. work on the truck 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDand I told them it was up to them and I would work on the stacking .. [withla new guy ... [who] didn't know how to stack the cartons yet ... and I was showinghim how to stack."Upon the foregoing consideration of the facts shown by the evidence, I conclude,in agreement with the Respondent, that Arthur Phillips was "in charge" of theRespondent's Browder warehouse crew from approximately April 1 to June 25, 1965,the date of his discharge; that, as the sole, continuous representative of the Respond-ent at the warehouse, he was given and possessed the responsible authority ofassigning the Respondent's employees to their various tasks; that, having beeninstructed byWarehouse Manager England that he was to report any employeeswho did not work properly so that England could either discharge the employee orrecall him to the Respondent's Hines warehouse, Phillips also possessed the authorityeffectively to recommend the discipline or discharge of employees; and thereforethat Phillips was a supervisor within the meaning of Section 2(11) of the Act. Ifurther conclude, in agreement with the Respondent, that Phillips was not anemployee within the meaning of the Act; that the Respondent's questioning himconcerning his union activities and its discharge of Phillips for attending a unionmeeting despite the Respondent's instructions that he should not do so, were notunfair labor practices within the meaning of Section 8(a) (1) or (3) of the Act asalleged in the complaint; that the Respondent's promise to him of a raise was basedupon his satisfactory performance of his supervisory duties, was not related to hisunion activity, and was not, as also alleged in the complaint, an unfair labor practicewithin the meaning of the Act.Having thus concluded that the unfair labor practice allegations of the complaintagainst the Respondent are without merit, I recommend the dismissal of the complaintin its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent, LoneStar School BookDepository,a Texas corporation, isan employer engaged in commerce within the meaningof the Act.2.Retail,Wholesale and DepartmentStoreUnion,AFL-CIO, isa labor orga-nization within the meaningof the Act.3.TheRespondent has not engaged in unfair labor practices within the meaningof the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case, it is recommended that the complaint herein be dismissedin its entirety.William E.McClain,d/b/a Dairy Farmers Transfer and J. C.Dudley, d/b/a J.C.Dudley CompanyandLocal No. 279,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America.Case No. 38-CA-60. April 18,1966DECISION AND ORDEROn November 15, 1965, Trial Examiner Arthur E. Reyman issuedhis Decision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affi:_ iative action, as set forth in the atached Trial Examiner'sDecision.Thereafter, the Respondents filed exceptions to the Trial,E =aminer's Decision and, a supporting brief.The Respondents also,filed a motion for rehearing and the General Counsel fileda response,in opposition to the Respondents' motion.158 NLRB No. 18.